DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: 
In [0008] line 7 and [0012] line 7, “grinding tip (7)” should read “grinding tip (3)”. 
Appropriate correction is required.
Claim Objections
Claims 1, 3-5 are objected to because of the following informalities:  
Claims 1 and 4 recite the limitation “grasping section” in lines 12 and 20 and is then referred to as “grasping portion” in lines 14 and 22. For clarity, “grasping portion” should be “grasping section”. 
Claims 1 and 4 recite the limitation “the tip of the grasping portion” in lines 14 and 20. For clarity and in order to provide proper antecedent basis, the limitation should be “a tip of the grasping portion”. 
Claim 3 recites the limitation “comprising a handpiece with a built-in holder connected to the ultrasonic vibrator, and wherein the grinding tip is detachably attached on the holder, and”, which has already been claimed in claim 1. For clarity, delete the above limitation from claim 3, since it has already been recited in claim 1 from which it depends. 
Claim 4, line 15, “a grinding tip” should be “the grinding tip” since this structure is already recited in line 4 of the claim.
In claim 5 line 2, “comprise” should read “comprising”.
In claim 5 lines 2-3, “the step of the grinding tip inserted in the inserting step from a plurality of grinding tips” should read “the step of the grinding tip being selected from a plurality of grinding tips” for clarity. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The term “approximately” in claims 1 and 4 is a relative term which renders the claim indefinite. The term “approximately” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The limitation “bends at an approximately right angle from the tip of the grasping portion” has been rendered indefinite by the use of the term “approximately”. For examination purposes, the limitation has been interpreted as “bends at a right angle from the tip of the grasping portion”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 and 4 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Navarro (US8187001 B2). 
Regarding claim 1, Navarro teaches a device (Fig. 2A) for making space between teeth for forming a necessary space between teeth (Col. 3 lines 55-56) comprising: 
an ultrasonic oscillator (Col. 7 lines 5-15; the oscillator is the input mechanism which provides input to the driver 50 and causes it to translate rotational movements to reciprocating movements, and may include gearing or other appropriate mechanisms known in the art to be a source for translation of movement to the driver); 
an ultrasonic vibrator (50, Fig. 2A) which receives a driving signal from the ultrasonic oscillator and vibrates ultrasonically (Col. 6 line 64 – Col. 7 line 15); 
a handpiece (see annotated Fig. 2A below) with a built-in holder (52, Fig. 2A) connected to the ultrasonic vibrator (see Fig. 2A); 
a grinding tip (10 (20+42+16), Fig. 2A) being able to be detachably attached (see figs. 2A-2B) on the built-in holder (52) connected to the ultrasonic vibrator; and 
a power supply device (the driver mechanism is operable to mechanically cause motion (Col. 7 lines 1-13) and it is known in the art that it requires being supplied with power from a source. A power source would be an inherent feature to the device in order for the driver to operate) which supplies power to the ultrasonic oscillator; 
wherein the handpiece includes a grasping section (see annotated Figure 2A below) and a tip section (see annotated Fig. 2A below) which bends at a right angle from a tip of the grasping section (see annotated Figure 2A below), and 
wherein the ultrasonic vibrator (50) and the built-in holder (52) are accommodated inside the tip section.  


    PNG
    media_image1.png
    746
    469
    media_image1.png
    Greyscale

Regarding claim 2, Navarro teaches the device for making space between teeth according to claim 1 (see rejection above), wherein the grinding tip comprises a file (16+26, and Col. 8 lines 62-63; “abrasive surface 26 may file, saw, or otherwise remove enamel“) consisting of hard particles (26) adhered to the surface of a flat substrate (16, blade, Fig. 2A) (Col. 3 lines 64-65; “Blade portion 16 includes one or more abrasive surfaces 26 adapted to remove enamel from a person’s tooth”).  
Regarding claim 4, Navarro teaches a method for making space between teeth to form a necessary space between teeth using a device for making space (Col. 2 lines 6-11) comprising the steps of: 
an inserting step of a grinding tip between the two adjacent teeth (Step 200, Fig. 5; Col. 8 lines 53-56); and 
a grinding step (202, Fig. 5) of the opposing surfaces of the two teeth with the grinding tip inserted in the inserting step by vibrating the grinding tip ultrasonically (Col. 8 lines 56-61; the motion is caused by the driver, and reciprocating movement grinds the teeth), wherein the device comprises: 
an ultrasonic oscillator (Col. 7 lines 5-15; the oscillator is the input mechanism which provides input to the driver 50 and causes it to translate rotational movements to reciprocating movements, and may include gearing or other appropriate mechanisms known in the art to be a source for translation of movement to the driver); 
an ultrasonic vibrator (50, Fig. 2A) which receives a driving signal from the ultrasonic oscillator and vibrates ultrasonically (Col. 6 line 64 – Col. 7 line 15; the driver 50 moves continuously in a linear reciprocating manner); 
a handpiece (see annotated Fig. 2A below) with a built-in holder (52, Fig. 2A) connected to the ultrasonic vibrator (50; see Fig. 2 A); 
a grinding tip (20+42+16, Fig. 2A) being able to be detachably attached (see figs. 2A-2B) on the built-in holder (52) connected to the ultrasonic vibrator (50); and 
a power supply device (the driver mechanism is operable to mechanically cause motion (Col. 7 lines 1-13) and it is known in the art that it requires being supplied with power from a source) which supplies power to the ultrasonic oscillator; 
wherein the handpiece includes a grasping section (see annotated Figure 2A below) and a tip section (see annotated Fig. 2A below) which bends at a right angle from a tip of the grasping section (see annotated Figure 2A below), and 
wherein the ultrasonic vibrator (50) and the built-in holder (52) are accommodated inside the tip section.  

    PNG
    media_image1.png
    746
    469
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Navarro (US8187001 B2), in view of Hayashi (JP2015159889).
Regarding claim 3, Navarro teaches the device for making space between teeth according to claim 1 (see rejection above), comprising a handpiece (see Fig. 2A) with a built-in holder (52) connected to the ultrasonic vibrator (50), and wherein the grinding tip (10 (16+20+42)) is detachably attached on the holder (see Figures 2A-2B), but is silent to wherein a water pouring section is installed inside or outside of the handpiece to supply water toward the grinding tip.  
Hayashi teaches a dental scaler in the same field of endeavor of ultrasonic dental instruments for cutting between teeth (Hayashi [0001] lines 1-2). The scaler uses ultrasonic vibration to induce cavitation and remove particles in between teeth (Hayashi, [0002] lines 1-10). The dental scaler further includes a fluid guide groove to supply water of a chemical solution to the ultrasonic vibrating tip (Hayashi, [0016] lines 1-4) to cool the vibrating tip from frictional heat (Hayashi, [0027] lines 1-9). 
It would have been obvious for one having ordinary skill in the art before the effective filing date to modify the dental device of Navarro to include a water supply mechanism as taught by Hayashi because it would cool the tip and prevent it from becoming too hot due to frictional heat generated by the ultrasonic vibration. 
Regarding claim 6, Navarro teaches the method for making space between teeth according to claim 4 (see rejection above). However, it is silent to wherein the teeth are ground while water is supplied to the grinding area of the teeth by the grinding tip.   
Hayashi teaches a dental scaler in the same field of endeavor of ultrasonic dental instruments for cutting between teeth (Hayashi [0001] lines 1-2). The scaler uses ultrasonic vibration to induce cavitation and remove particles in between teeth (Hayashi, [0002] lines 1-10). The dental scaler further includes a fluid guide groove to supply water of a chemical solution to the ultrasonic vibrating tip (Hayashi, [0016] lines 1-4) to cool the vibrating tip from frictional heat (Hayashi, [0027] lines 1-9). 
Navarro in view of Hayashi teaches water is supplied to the teeth through the grinding tip during the grinding or scaling process (Hayashi, [0028] lines 1-2). 
It would have been obvious for one having ordinary skill in the art before the effective filing date to modify the method of Navarro to include supplying water to the interproximal area during the grinding/cutting process as taught by Hayashi because it would cool the tip and prevent it from overheating due to the frictional heat generated by the ultrasonic vibration, to avoid any burning or blistering in the working area of the oral cavity of a patient. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Navarro (US8187001 B2), in view of Kuo (US Patent Application Pub No. 2006/0019218).
Regarding claim 5, Navarro teaches the method for making space between teeth according to claim 4 (see rejection above), further comprises the step of the grinding tip being able to be detachably attached on the built-in holder (see Figures 2A-2B; grinding tip is detachable and insertable into the holder 52) and the grinding step are repeated multiple times (Col. 8 lines 55-56; “apparatus 10 is repeatedly advanced in opposing directions with respect to tooth 104”). 
However, Navarro is silent to the method further comprises the step of the grinding tip being chosen from a plurality of grinding tips having different thickness, and wherein the grinding tip is selected sequentially a thicker one in every time.
Kuo teaches a system and method in the same field of endeavor of devices and methods for reducing interproximal space between adjacent teeth (Kuo, abstract). Kuo teaches a series of abrasive coated discs (10, 20, 30, 40, 50, see Kuo Figure 1), similar to a grinding tip, with varying thicknesses calibrated to preset increments (Kuo, [0012] lines 1-5). Kuo teaches the discs are used in a method that enables the user to being the interproximal reduction process with a thinner abrasive disc and gradually step up and replace it with thicker discs until the desired amount of space is created (Kuo, [0008] lines 1-9). 
It would have been obvious for one having ordinary skill in the art before the effective filing date to modify the method of modified Navarro to include selecting from a plurality of grinding tips with varying thicknesses and sequentially replacing a thinner tip with a thicker one, as taught by Kuo, because doing so gives the user control over how much space is being made in an interproximal error and reduces errors by building up the grinding gradually rather than starting with a thick abrasive tip directly. 

Response to Arguments
Applicant’s arguments with respect to claims 1-2, 4 received on 7/14/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINA FARAJ whose telephone number is (571)272-4580. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on (571) 270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINA FARAJ/               Examiner, Art Unit 3772                         

/JACQUELINE T JOHANAS/               Supervisory Patent Examiner, Art Unit 3772